IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

MAXINE BALDWIN, )
)
Plaintiff, )
)
Vv ) C.A. No. N20C-12-126 MMJ
)
NEW CASTLE COUNTY, )
)
Defendant. )

Submitted: June 17, 2021
Decided: September 14, 2021

On Defendant’s Motion to Dismiss
GRANTED

On Plaintiff's Motion to Amend the Complaint
DENIED

OPINION
Maxine Baldwin, Plaintiff Pro Se

Nicholas J. Brannick, Esq., (Argued), New Castle County, New Castle, Delaware,
Attorney for Defendant

JOHNSTON, J.
FACTUAL AND PROCEDURAL BACKGROUND
The Parties

Plaintiff Maxine Baldwin! brings this action against Defendant New Castle
County (the “County”). Maxine challenges the property tax liens attached to the
property located at 316 Wildel Avenue, New Castle, Delaware 19720 (the
“Property”).

On January 30, 2006, Maxine acquired the Property. On March 1, 2006,
Maxine entered into two mortgage agreements (the “Mortgages”) with Encore Credit
Corp. (“Encore”), securing loans in the principal amounts of $155,400 (“First
Mortgage”) and $38,850 (“Second Mortgage”). The First Mortgage required the
establishment of an escrow account to pay “taxes and assessments and other items
which can attain priority over” the First Mortgage, namely property taxes and
insurance. Because Encore created an escrow under the First Mortgage, Encore was
not obligated to and did not create an escrow account under the Second Mortgage.

On September 25, 2008, Maxine conveyed the Property to Maxine’s sister,
Emily Baldwin.* Emily did not assume Maxine’s obligations under the Mortgages.
On April 4, 2014, the First Mortgage was assigned to LSF8 Master Participation

Trust (“LSF8/Caliber’).

 

' For the sake of clarity, the Court will refer to Maxine Baldwin as “Maxine”. No disrespect is
intended.

2 For the sake of clarity, the Court will refer to Emily Baldwin as “Emily”. No disrespect is
intended.
2018 Tax Bill

On July 24, 2018, $310.00 in unpaid Fees and Penalties became a tax lien on
the Property. The Fees and Penalities were transferred to the Property’s 2018 Tax
Bill, pursuant to Delaware law.2> On September 27, 2018, the 2018 Tax Bill was
paid in full, including the $310.00 in Fees and Penalties. The 2018 Tax Bill was
paid by LSF8/Caliber out of the escrow account associated with the First Mortgage.
Emily Baldwin was the owner of the Property when the 2018 Tax Bill was paid.
Maxine Baldwin was still named under both Mortgages when the 2018 Tax Bill was
paid.

Between 2017 and 2018, three separate fires occurred in the home on the
Property.4 These fires precipitated several enforcement actions by the County,
resulting in the imposition of $11,554.30 in Fees and Penalties on the Property.> On
March 9, 2019, Emily filed a lawsuit against the County challenging the Fees and
Penalties and seeking reimbursement to Maxine’s escrow account.® On March 12,
2019, Emily conveyed the Property to Emily’s daughter, Cheri Black (“Black”).’
Black did not assume Maxine’s obligations under the Mortgages. On April 22, 2019,

a home insurance claim was filed, listing residential fire as the cause of loss.

 

325 Del. C. § 2901(a)(1); see generally New Castle Cty. Code §§ 6.01.001, et seq.

4 [Emily] Baldwin v. New Castle Cty., 2020 WL 204088, at *1 (Del. Super.), rearg. denied, 2020
WL 638858 (Del. Super.), aff'd, 2020 WL 6158118 (Del. 2020).

Id.

° [Emily] Baldwin, 2020 WL 204088, at *2.

Id.
2019 Tax Bill and Settlement Agreement

On July 23, 2019, $11,554.30 in unpaid Fees and Penalties became a tax lien
on the Property, and were transferred to the Property’s 2019 Tax Bill, pursuant to
Delaware law.®

On August 28, 2019, Maxine received the homeowners insurance claim
proceeds. Specifically, Maxine received a check in the amount of $126,498.20,
made payable to Maxine Baldwin and Caliber Home Loans, Inc.

On September 18, 2019, Maxine entered into a Settlement Acceptance
Agreement (the “Settlement Agreement”) with LSF8/Caliber. The Settlement
Agreement provided that the First Mortgage would be released upon receipt of the
homeowners insurance proceeds, in the amount of $126,498.20. The Settlement
Agreement states: “Caliber Home Loans, Inc. will not pursue a deficiency judgment
on the deficient balance.” Maxine sent the check to Caliber Home Loans, Inc., the
named insured on the check. On September 24, 2019, Caliber confirmed receipt of
the homeowners insurance proceeds. Caliber informed Maxine that the terms of the
Settlement Agreement were final and that the First Mortgage would be released.

On September 27, 2019, Caliber/LSF8 satisfied the Property tax lien when it

paid the 2019 Tax Bill, including $11,554.30 in Fees and Penalties. The 2019 Tax

 

895 Del. C. § 2901(a)(1)(i)-(k); see generally New Castle Cty. Code §§ 6.01.001, et seq.
Bill was paid by LSF8/Caliber out of the escrow account associated with the First
Mortgage.

Black was the owner of the Property when LSF8/Caliber paid the 2019 Tax
Bill. Although the First Mortgage had been settled, Maxine was still the mortgagor
under the Second Mortgage. LSF8/Caliber did not hold Black liable for its payment
of the 2019 Tax Bill. LSF8/Caliber did not hold Maxine liable for its payment of
the 2019 Tax Bill, because Maxine had obtained a complete release of liability under
the First Mortgage prior to LSF8/Caliber’s payment of the 2019 Tax Bill. On
October 28, 2019, LSF8/Caliber filed a satisfaction of mortgage with the County
Recorder regarding the First Mortgage.

RELATED CASES

The instant litigation is one of five? related cases filed in this Court. Four of
the cases are presently pending and originate from the source case, /Emily] Baldwin
v. New Castle County.'!° The underlying facts are incorporated by reference. In
[Emily] Baldwin v. New Castle County,"' this Court issued an opinion dated January
13, 2020, dismissing Emily’s claims against the County with prejudice. The Court

found that Emily lacked standing to challenge the tax lien on the Property incurred

 

° (1) [Maxine] Baldwin v. New Castle Cty., C.A. No. N20C-12-126 MMB; (2) Black v. New
Castle Cty., C.A. No. N20C-07-220 MM5J; (3) Black v. New Castle Cty., C.A. No. N20C-08-270
MMS; and (4) Black v. New Castle Cty., C.A. No. N21C-03-019 MMJ.

'0 [Emily] Baldwin v. New Castle Cty., 2020 WL 204088, at *2 (Del. Super.), rearg. denied,
2020 WL 638858 (Del. Super.), aff'd, 2020 WL 6158118 (Del. 2020).

"Td.
during Emily’s ownership because Emily was no longer owner of the Property and
the tax lien ran with the Property.!? On appeal, the Delaware Supreme Court
affirmed this Court’s decision.

The instant litigation involves the same subject, the same tax liens, and the
same Property. On December 16, 2020, Plaintiff Maxine Baldwin filed a pro se
complaint. On January 25, 2021, the County filed its Motion to Dismiss, with
prejudice, pursuant to Superior Court Civil Rule 12(b)(6). On February 15, 2021,
Maxine filed her Response to the County’s Motion to Dismiss. On March 8, 2021,
the County filed its Reply in Support of Motion to Dismiss. On March 31, 2021,
Maxine moved to amend her original complaint to add Black as a plaintiff in this
action.

On June 8, 2021, the County filed an Objection to Maxine’s Motion to Amend
Complaint. On June 16, 2021, Maxine filed a “Notice of Power of Attorney” with
the New Castle County Prothonotary, purporting to designate Emily as Maxine’s
“Agent,” authorized “to speak on Maxine’s behalf in court on all civil cases.” On
June 17, 2021, the Court heard oral argument on Defendant’s Motion to Dismiss and
Plaintiff's Motion to Amend Complaint. At the hearing, the County moved to
dismiss this case on the grounds that Emily Baldwin has been practicing law without

a license.

 

12 Td.
MOTION TO DISMISS STANDARD

When reviewing a motion to dismiss pursuant to Rule 12(b)(6), the Court
must determine whether the claimant “may recover under any reasonably
conceivable set of circumstances susceptible of proof.”'? The Court must accept as
true all non-conclusory, well-pleaded allegations.’ Every reasonable factual
inference will be drawn in favor of the non-moving party.!> However, the Court
will “ignore conclusory allegations that lack specific supporting factual
allegations.”'® “Dismissal is warranted where the plaintiff has failed to plead facts
supporting an element of the claim, or that under no reasonable interpretation of
the facts alleged could the complaint state a claim for which relief might be
granted.”!”

ANALYSIS

Maxine claims a “due process” injury resulting from the payment of the 2018
and 2019 Tax Bills by LSF8/Caliber on September 27, 2018 and September 27,
2019. Maxine seeks relief in the form of the County’s return to Maxine’s escrow

account of the $310.00 and the $11,554.30 payments made by LSF8/Caliber.

 

3 Spence v. Funk, 396 A.2d 967, 968 (Del. 1978).

14 Tq.

'5 Wilmington Sav. Fund. Soc’y, F.S.B. v. Anderson, 2009 WL 597268, at *2 (Del. Super.) (citing
Doe v. Cahill, 884 A.2d 451, 458 (Del. 2005)).

16 Ramunno v. Cawley, 705 A.2d 1029, 1034 (Del. 1998).

'7 Hedenberg v. Raber, 2004 WL 2191164, at *1 (Del. Super.).
The County raises three grounds for dismissing Maxine’s claims: (1) the claim
relating to the 2018 Tax Bill is time-barred; (2) Maxine has failed to state a claim
for which relief can be granted; and (3) Maxine lacks standing to challenge the
transfer of Fees and Penalties to the Tax Bills for a Property Maxine did not own.

Standing to Challenge Tax Liens

Maxine alleges that because the challenged Fees and Penalties were incurred
by Emily when Emily owned the Property, the County should not have transferred
those Fees and Penalties to the 2019 Tax Bill after Emily had conveyed the Property
to Black. The County responds that Maxine lacks standing because the challenged
Fees and Penalties are tax liens that run with the Property, and Maxine’s conveyance
of the Property to Emily divested Maxine of any interest Maxine had in the Property.

Under 25 Del. C. § 2901(a)(1), several categories of fees and penalties
automatically become tax liens on real property when they “are levied or imposed
by [the County] and such charges become due.”!® Tax liens against property are
owed by the current owner of the Property.!? Because the tax liens are attached to

the property, not the person,”° the previous owner forfeits standing to challenge the

 

1895 Del. C. § 2901(a)(1); 9 Del. C. § 2907(b); 29 Del. C. § 2901(a)(1)G); New Castle Cty. Code
§ 14.02.004.A.1.

'9 Ward v. Gray, 374 A.2d 15, 17 (Del. Super. 1977) (each current owner of a property “has a
liability for the taxes upon that property”).

20 City of Wilm. v. Javene Co., Inc., 2014 WL 2895228, at *5 (Del. Super.), aff'd, 128 A.3d 992
(Del. 2015).
tax liens upon conveyance of the property.”! Section 14.02.004 of the New Castle
County Code authorizes the County to transfer fees and penalties to property tax
bills.”

This Court already has ruled on this identical standing issue in /Emily/
Baldwin v. New Castle County.” In [Emily] Baldwin, Plaintiff Emily claimed she
had standing to challenge the Fees and Penalties because they were incurred by
Emily before Emily had conveyed the property to her daughter, Cheri Black. The
Court rejected Emily’s argument, finding that the challenged Fees and Penalties
became Property tax liens that ran with the Property—and not with any individual
Property owner. Because Emily’s conveyance of the Property to Black divested
Emily of any interest Emily had in the Property, this Court held that Emily lacked
standing to bring the challenge and dismissed Emily’s claims against the County,
with prejudice.”

Maxine challenges the same Fees and Penalties Emily had challenged in
[Emily] Baldwin v. New Castle County. Maxine’s standing argument is virtually
identical to Emily’s standing argument. Maxine does not dispute that the challenged

Fees and Penalties were the types of fees and penalties that automatically become a

 

21 [Emily] Baldwin v. New Castle Cty., 2020 WL 204088, at *3 (Del. Super.), rearg. denied,
2020 WL 638858 (Del. Super.), aff'd, 2020 WL 6158118 (Del. Oct. 20, 2020).

22 New Castle Cty. Code §§ 14.02.004, 6.12.02(C)(8) & App. 2.

239020 WL 204088 (Del. Super.), rearg. denied, 2020 WL 638858 (Del. Super. 2020), aff'd,
2020 WL 6158118 (Del. 2020).

24 Emily] Baldwin, 2020 WL 204088, at *3.
tax lien on a property and can be transferred to the property tax bill pursuant to 25
Del. C. § 2901(a)(1).

Just as Emily lacked standing to challenge the Property tax liens because
Emily no longer owned the Property, Maxine lacks standing to challenge these
Property tax liens because Maxine likewise no longer owns the Property. Maxine’s
argument that the Fees and Penalties incurred by Emily were improperly assessed
on Black’s Tax Bill also is unavailing. Contrary to Maxine’s construction,
application of 25 Del. C. § 2901(a)(1) does not turn on the identity of the owner of
the property that incurred the Fees and Penalties. If it did, owners could simply
evade tax liens by conveying the property. Therefore, under the applicable legal
standard, and granting Maxine every reasonable inference, the Court finds that the
County's motion to dismiss Maxine's challenge to the Property tax liens is hereby
GRANTED.

Standing on Due Process Claim - Conveyance

Maxine claims a due process injury resulting from LSF8/Caliber’s payment
of the Property tax liens. Maxine alleges that since the payments were taken from
Maxine’s escrow account, Maxine was forced to pay Fees and Penalties that were
not Maxine’s responsibility. Alternatively, Maxine argues that but for the payment,
LSF8/Caliber would have credited any leftover home insurance proceeds to

Maxine’s Second Mortgage. Maxine further alleges that her status as a mortgage

10
holder on the Property entitled Maxine to notice under Delaware law before the
County took the payment from the escrow account. Maxine argues she has standing
to sue because Maxine’s legal interest in the Property tax liens was harmed when the
County failed to provide Maxine with notice, pursuant to Section 2901(b)(1) and
Section PM 106.3.1.5.1.

The County responds that Maxine lacks standing to bring a due process claim
because Maxine had no legal interest in the Property tax liens. Maxine had no legal
interest in the Property tax liens because Maxine was not liable to LSF8/Caliber for
their payment. Maxine was not liable for the tax liens because: (1) Maxine was not
the owner of the Property; and (2) the terms of Maxine’s Settlement Agreement with
LSF8/Caliber precluded Maxine’s liability. The County also claims Maxine lacks
standing to bring a due process claim because Maxine suffered no harm from
LSF8/Caliber’s payment of the Property tax liens.

To have standing to bring a due process claim, the plaintiff must establish that
an invasion of a legally-protected interest has occurred.”” The plaintiff must have
been harmed by the defendant’s conduct.”° A due process injury may be unfounded

if there is no entitlement to receive notice under state or local law.?’

 

5 Medina v. California, 505 U.S. 437, 443 (1992).

26 Dover Historical Soc’y v. City of Dover Planning Comm’n, 838 A.2d 1103, 1110 (Del. 2003).
27 4m. Home Mortg. Acceptance Corp. v. City of Detroit, 2008 WL 4182047, at *1 (Mich. Ct.
App. 2008) (citing Foote v. City of Pontiac, 409 N.W.2d 756 (Mich. Ct. App. 1987)); see also
Weiss v. State, 2008 WL 444483, at *3 (Tex. Ct. App. 2008) (no due process violation for lack of
notice of violations of Uniform Housing Code given to property manager where code only

ll
The Court finds that Maxine lacks standing to bring a due process claim.
Maxine was not entitled to notice under Delaware law. First, Maxine was not
entitled to notice because the Fees and Penalties that became the Property tax liens
were automatically imposed pursuant to 25 Del. C. § 2901(a)(1). Maxine’s due
process theory is premised on irrelevant code sections. Section 2901(a)(1) controls.
Second, Maxine was not entitled to notice because Maxine was not the owner of the
Property. Finally, Maxine was not entitled to notice because Maxine’s decision to
retain liability for the Mortgages after the Property was conveyed to Emily, and
subsequently to Black, did not impose a notice obligation on the County. Neither
due process nor Delaware law obligates the County to provide notice of property tax
liability to a party that does not own the Property in question.

Standing on Due Process Claim - Settlement Agreement

The County claims Maxine lacks standing because Maxine was not harmed
by LSF8/Caliber’s payment of the Property tax liens, since Maxine has been released
from liability under the Settlement Agreement. Maxine executed the Settlement
Agreement and received a release of liability for any deficiency on the First
Mortgage before LSF8/Caliber paid the tax lien. The Settlement Agreement was

finalized on September 18, 2019. On September 27, 2019, LSF8/Caliber paid the

 

required notice to titled property owner); First Sec. Real Estate Corp. v. Stonestreet, 2003 WL
22017781, at *1 (Mich. Ct. App. 2003) (party claiming interest in property not entitled to notice
of tax sale where statute required notice only to titled property owner).

12
2019 Tax Bill out of the escrow account associated with the First Mortgage.
Therefore, at the time LSF8/Caliber paid the Property tax liens, neither the escrow
account nor the money paid out of the escrow account belonged to Maxine.

Both parties agree that the escrow account was funded by the home insurance
proceeds paid out after the fires at the Property. Maxine contends that this gives
Maxine standing to sue because the money in the escrow account was Maxine’s
money, not LSF8/Caliber’s money. Maxine claims the funds in the escrow account
were only there because Maxine had voluntarily funded the escrow account with the
home insurance proceeds Maxine had received. Maxine alleges that, as a result, the
County’s collection of the payment for the Property tax liens from the escrow
account forced Maxine to pay Fees and Penalties that were not Maxine’s
responsibility.

The County disputes that the home insurance proceeds ever belonged to
Maxine. Although the check was made payable to Maxine and LSF8/Caliber, the
insurance proceeds that funded the escrow account belonged to LSF8/Caliber, not to
Maxine. LSF8/Caliber was the named insured under the homeowners insurance
policy. Because the Property was LSF8/Caliber’s collateral for the First Mortgage,
LSF8/Caliber had a first lien on the homeowners insurance proceeds. When the

collateral was lost due to fire, the insurance proceeds belonged to LSF8/Caliber.

13
Maxine claims a due process injury because, but for LSF8/Caliber’s payment
of the tax lien to the County, the money in the escrow account otherwise would have
been “automatically” applied to Maxine’s Second Mortgage. The County responds
that since the First Mortgage and Second Mortgage were not covered by the same
lender, Maxine’s assertions that funds returned by the County to LSF8/Caliber
would “automatically” be applied to Maxine’s Second Mortgage are merely
speculative.

To have standing to bring a due process claim, a party must establish: (1) harm
due to “an invasion of a legally protected interest;”?* (2) a causal connection between
the injury and the defendant’s conduct; and (3) a favorable decision is likely, rather
than merely speculative, to redress the plaintiff's harm.”

This Court finds Maxine lacks standing to bring a due process claim because:
(1) Maxine was not harmed by LSF8/Caliber’s payment of the Property tax liens;
and (2) Maxine fails to sufficiently plead any facts that show a favorable decision is
likely to redress Maxine’s claimed due process injury.

Motion to Amend

Maxine seeks to amend her original complaint to name Cheri Black, the

current owner of the Property, as a party to this lawsuit in order to overcome the

 

28 Dover Historical Soc’y v. City of Dover Planning Comm’n, 838 A.2d 1103, 1110 (Del. 2003).
29 Dover Historical Soc’y v. City of Dover Planning Comm’n, 838 A.2d 1103, 1110 (Del. 2003).

14
standing issues in this case. “[L]eave shall be freely given when justice so requires,”
but “should be denied when the proposed amendment would be futile.”3° A motion
for leave to amend a complaint is futile where the amended complaint would be
subject to dismissal under Rule 12(b)(6) for failure to state a claim.?!

This Court finds that Maxine’s proposed amendment ultimately would be
dismissed under Rule 12(b)(6). It is futile. While it is true that Maxine lacks
standing to challenge the Property tax liens because Maxine is not the current owner
of the Property, this Court also finds Maxine lacks standing because Maxine was not
harmed by LSF8/Caliber’s payment of the Property tax liens. Maxine did not pay
them and the Settlement Agreement released Maxine from future liability for the
Property tax liens.

Similarly, adding Black to this litigation fails to overcome the standing issue
in this case. Black may be the current owner of the Property, but Black did not pay
the Property tax liens. Therefore, like Emily and Maxine before her, Black was not
harmed by LSF8/Caliber’s payment of the Property tax liens. Further, Maxine’s

proposed amended complaint will itself be subject to dismissal because it fails to

cure the deficiencies of the Complaint. Maxine’s due process theories still are

 

30 Super. Ct. Civ. R. 15(a).

31 Incyte Corporation v. Flexus Biosciences, Inc., 2018 WL 6428155, at *9 (Del. Super.) (citing
Clark v. State Farm Mutual Automobile Insurance Company, 131 A.3d 806, 811-12 (Del.
2016)).

15
incorrectly premised on an irrelevant statutory provision. Section 2901(a)(1)
controls.
Unauthorized Practice of Law

This case is a recent edition in the growing anthology of Baldwin litigation.
It is clear to the Court that all four of these related cases originate from Emily and
the facts underlying, [Emily] Baldwin v. New Castle County.*? In [Emily] Baldwin,
this Court issued an opinion dated January 13, 2020, granting the County’s motion
to dismiss all of Emily’s claims with prejudice. On appeal, the Delaware Supreme
Court affirmed this Court’s decision.

In the aftermath of this Court’s [Emily] Baldwin decision, Emily has claimed
to act on behalf of Maxine Baldwin and Cheri Black in communications with the
Court. Black filed a “Notice of Power of Attorney” with the New Castle County
Prothonotary, designating Emily as Black’s “Agent” authorized “to speak on
[Plaintiff's] behalf in court on all civil cases.” On June 16, 2021, Maxine filed a
Notice of Power of Attorney, purporting to designate Emily as Maxine’s “Agent.”

At the June 17, 2021 motions hearing, Emily arrived prepared to “represent”
Black and Maxine pursuant to the Powers of Attorney. When the Court did not

permit this, Black claimed that a reading disability hinders Black’s ability to put her

 

32 [Emily] Baldwin v. New Castle Cty., 2020 WL 204088, at *2 (Del. Super.), rearg. denied,
2020 WL 638858 (Del. Super.), aff'd, 2020 WL 6158118 (Del. 2020).

16
claims into her own words. Maxine claimed that a “processing disability” hindered
her ability to put her claims in Maxine’s own words. Both Black and Maxine
conceded that Emily, a non-party in this litigation, had written all the pleadings filed
in this litigation.

The County subsequently moved to dismiss this case on the grounds that
Emily Baldwin was practicing law without a license and has been engaging in the
unauthorized practice of law. The County contends this entire case has been
orchestrated by Emily, and that Maxine is only bringing this litigation at Emily’s
behest and under Emily’s direction.

This Court may dismiss claims by parties that are “represented” by someone
engaged in the unauthorized practice of law.*? The unauthorized practice of law
occurs where someone not admitted to the Delaware Bar exercises legal judgment
on a matter of Delaware law on behalf of another person.34 A non-party lacks
standing to file a lawsuit in a Delaware court.*> A Power of Attorney does not permit
an unlicensed non-party to bring claims on behalf of another. Powers of Attorney
do not substitute for a license to practice law.

Having carefully reviewed the parties’ submissions and the record below, the

Court is convinced that Emily is instigating and managing this litigation. The

 

33 Townsend v. Integrated Mfg. and Assembly, 77 A.3d 272, at *2 (Del. 2013)).
34 Id
5 Td.

17
handwriting and writing style that appeared in subsequent handwritten pro se filings
is identical to Emily’s handwriting and writing style in [Emily] Baldwin, the source
litigation against New Castle County.

The Court finds this case should be dismissed on the alternative basis that the
real party at interest, Emily Baldwin, clearly is engaging in the unauthorized practice
of law.*° During the hearing, Black and Maxine were unable to respond to the most
basic questions asked by the Court concerning the underlying facts and nature of
their lawsuits. Emily repeatedly attempted to signal answers to Black and Maxine.
The Court removed Emily from counsel table to the gallery, so as to prevent
inappropriate and unauthorized communication. Emily has been found to lack
standing to file a lawsuit in Delaware. Emily has not been admitted to the Delaware
Bar. Therefore, Emily is engaging in the unauthorized practice of law when Emily
exercises legal judgment on any matter of Delaware law on behalf of Maxine.

CONCLUSION

The Court finds that Maxine lacks standing to challenge the transfer of Fees
and Penalties to the Tax Bills. Maxine has no legal interest in the Property tax liens
arising from the Fees and Penalties. Maxine did not own the Property at the time of

transfer. Property tax liens are owed by the current owner of the Property. Maxine

 

36 Chang v. Children’s Advocacy Center of Delaware, Inc., 2016 WL 7188105, at *4 (Del.
Super.).

18
forfeited her standing to challenge the Property tax liens upon Maxine’s conveyance
of the Property to Emily. Additionally, the automatic transfer of the challenged Fees
and Penalties to the Property Tax Bills was statutorily authorized pursuant to 25 Del.
C. § 2901(a)\(1). THEREFORE, the County’s Motion to Dismiss Maxine’s
challenges to the Property tax liens is hereby GRANTED, WITH PREJUDICE.

The Court finds Maxine lacks standing to bring a due process claim because
Maxine fails to allege sufficient facts to show that the standing requirements have
been satisfied. Maxine had no legal interest in the Property tax liens attached to a
Property Maxine no longer owns. Maxine was not entitled to notice of Property tax
liens automatically imposed on the Property pursuant to Delaware law. Maxine’s
decision to retain liability for the Mortgages after Maxine conveyed the Property did
not impose a notice obligation on the County. Maxine had no legal interest in the
Property tax liens.

Additionally, Maxine was not harmed by payment of the Property tax liens
because Maxine did not pay the Property tax liens and the Settlement Agreement
released Maxine from future liability for the tax liens. Payment of the Property tax
liens was made from the escrow account associated with the First Mortgage. The
escrow account was funded by homeowner’s insurance proceeds belonging to
LSF8/Caliber, not to Maxine. Maxine executed the Settlement Agreement prior to

LSF8/Caliber’s payment of the Property tax liens out of the escrow account. The

19
Settlement Agreement released the First Mortgage and precluded Maxine’s liability

for any deficiency.

Maxine also fails to plead sufficient facts that granting Maxine’s requested
relief would likely redress Maxine’s claimed due process injury. Any reimbursement
of Property tax lien payments by the County would return to LSF8/Caliber. The
returned funds are unlikely to be applied to Maxine’s Second Mortgage because

LSF8/Caliber is not the lender on Maxine’s Second Mortgage.

THEREFORE, the County’s Motion to Dismiss Maxine’s due process
claims is hereby GRANTED, WITH PREJUDICE.

Maxine’s proposed amended complaint is futile. Adding Black to this
litigation will not cure the deficiencies in the Complaint. Adding Black to this
litigation does not overcome the standing issues. THEREFORE, Maxine’s Motion
to Amend Complaint is hereby DENIED.

The Amended Complaint is hereby DISMISSED IN ITS ENTIRETY
WITH PREJUDICE.

ANY FUTURE CLAIMS BROUGHT AT THE BEHEST AND UNDER
THE DIRECTION OF EMILY BALDWIN WILL BE SUMMARILY
DISMISSED ON THE GROUNDS THAT EMILY BALDWIN IS ENGAGING

IN THE UNAUTHORIZED PRACTICE OF LAW.

20
ANY FURTHER DIRECTLY-RELATED CLAIMS BROUGHT BY
EMILY BALDWIN IN HER INDIVIDUAL CAPACITY WILL BE
SUMARILLY DISMISSED UNDER THE DOCTRINE OF RES JUDICATA.

IT IS SO ORDERED.

   

 

rable Mah M. Johnston

21